DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-10, 12-17, 19 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent Publication No. 2015/0103557, hereafter referred to as ‘Ayoub ‘557’.  Ayoub ‘557 discloses a pane unit 1 (figures 1-2), comprising: a frame structure 103, at least two transparent panes (101 and 102, para. numbers 75, 84 and 117), at least one illuminable pane 105 which is supported or held by the frame structure (figures 1-2) and is arranged between the two transparent panes (fig 1), at least one lighting element 106 which radiates on or in the illuminable pane (para. # 92) and which at least one lighting element forms an at least approximately homogeneous light field on or in the illuminable pane (see paragraph number 74), at least one receptacle (108, 1101, 1102, 104, fig. 1 para. numbers 32, 34, 47, 49, 84, 92, 98 and 101-102) in the frame structure (figure 1, para. numbers 99-102), the receptacle serving to receive the at least one lighting element 106 (para. # 99, figures 1-2), wherein the arrangement of the at least one lighting element 106 in the receptacle (108, 1101, 1102, 104) is on or along the at least one side of the illuminable pane (figures 1).
Regarding claim 2, wherein the at least one lighting element 106 in the receptacle (108, 1101, 1102) is variably positionable along the at least one side of the illuminable pane or removable from the at least one side (see para. #’s 88 and 91, lighting element is removable from the side of pane 105 via springs 1071 and 1072).
Regarding claim 3, wherein the at least one lighting element is designed from at least one individual light source that is substantially a single spotlight source, or from a multiple spotlight source (para. # 106, strip of LEDs 106, fig. 2), or from at least one linear light source (para. # 106, strip of Leds 106, fig 2.).
Regarding claim 4, wherein the at least one lighting element 106 is switchable or adjustable (controller switches on/off and/or adjust color and brightness, see para. numbers 49, 101 and 120).
Regarding claim 5, in which wherein the at least one lighting element 106 is variably changeable or constant in brightness or in luminous color (emits uniform white light, see para. numbers 49, 101, 120).
Regarding claim 6, wherein the at least one illuminable pane comprises a transparent material (see para. #’s 84-85, 104-105 and 118, pane 105 is made of transparent glass).
Regarding claim 7, which the at least one illuminable pane 105 is provided with switchable or tintable material (see para. numbers 104-105, pane includes diffuse particles to switch light transmission conditions).
Regarding claim 9, wherein the at least one illuminable pane 105 or at least two transparent panes comprises one or more pieces (pane 105 includes one piece of organic glass or two pieces which include organic glass and diffuse particles).
Regarding claim 10, wherein the at least one illuminable pane or the at least two transparent panes is full- area or partial-area colored or opaque (organic glass pane 105 includes colored diffuse particles, see para. number 76).
Regarding claim 12, wherein the at least one illuminable pane or the two transparent panes comprise glass (para. #’s 75, 84-85, 104-105 and 117-118).
Regarding claim 13, in which wherein the at least one illuminable pane or the two transparent panes is controllable or adjustable with external electronic components (external electronic controller controls color and power to the LEDs, see para. numbers 49, 101 and 120).
Regarding claim 14, the pane unit further comprising hollow spaces 104 between at least two illuminable panes or the two transparent panes 101 & 102 (fig 2 and para. # 98), wherein the hollow spaces 104 are hermetically sealable (see paragraph number 98).
Regarding claim 15, wherein the frame structure (14, 110) further comprises a power supply (para. numbers 49 and 101) or a heat dissipation element (109, 1073) of the at least one lighting element 106.
Regarding claim 16, wherein different light transmission conditions can be produced in the at least one illuminable pane (paragraph #’s 104-105, diffuse particles create different light transmission conditions).
Regarding claim 17, wherein the at least one receptacle (104, 108) also serving to receive at least one illuminable pane 105 (via spring arms 1071 and 1072).
Regarding claim 19, Ayoub ‘557 discloses a pane unit 1 (figures 1-3), comprising: a frame structure 103 having a plurality of receptacles (108, 1101, 1102, 104, figure 1 and para #’s 32, 34, 47, 49, 82, 92, 98 and 101-102), at least two transparent panes (101, 102, para. numbers 75, 84 and 117), at least one illuminable pane 105, which is supported or held by the frame structure 110 (figure 1) and received in at least one of the plurality of receptacles (fig. 1) and is arranged between the at least two transparent panes (101, 102, fig 1), at least one lighting element 106, located within at least one of the plurality of receptacles (fig. 1), and which radiates on or in the at least one illuminable pane 105, and which at least one lighting element 106 forms an at least approximately homogeneous light field on or in the illuminable pane 105 (see paragraph number 74), wherein the at least one lighting element 106 in the at least one receptacle (108, 1101, 1102) is arranged on or along the at least one side of the illuminable pane 105 (figures 1).
Regarding claim 21, the pane unit of claim 1, wherein the illuminable pane 105 is made of a synthetic material (para. #’s 105 and 118) and the at least two transparent panes (101, 102) comprise mineral glass (para. numbers 75, 76, 84 and 117).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ayoub ‘557. Ayoub ‘557 discloses the claimed invention except for the teaching that the at least one illuminable pane has a minimum area of at least 100 cm or with the lighting element switched on, has a luminance of at least approximately 50 cd/m’, or a homogeneity of brightness of at least approximately 55%.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the illuminable pane of Ayoub ‘557 to have a minimum area of at least 100 cm or with the lighting element switched on, has a luminance of at least approximately 50 cd/m’, or a homogeneity of brightness of at least approximately 55% since such a modification would have merely been an obvious engineering design choice yielding the predictable results of optimally designing the illuminable pane for its intended use based on various different desired characteristics, such as size and brightness.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayoub ‘557 in view of U.S. Publication No. 2004/0031234, hereafter Emde ‘234 . Ayoub ‘557 discloses the claimed invention except for the teaching that pane unit includes two illuminable panes, each pane received in at least one separate receptacle. 
Ende ‘234 discloses a pane unit comprising at least two illuminable panes (100, 200), each received in at least one separate receptacle (first receptacle forms a receptacle area 112 in the frame 110 and a receptacle area in the frame 110 where a portion of panel 100 extends to a top of frame wall 109 and a second separate receptacle forms a receptacle area in the frame 101 between 105 and 106 and where a portion of panel 101 extends from a top of frame wall 106 to a bottom wall, see figure 1).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the illuminable pane of Ayoub ‘557 to have two illuminable panes, each pane received in at least one separate receptacle as taught by Emde ‘234 in order to more efficiently transmit uniform light from the pane unit of Ayoub ‘557.

Response to Arguments
Applicant's arguments filed on 04/28/22 have been fully considered but they are not persuasive based on the new prior art rejections anticipated or obvious in view of the Ayoub ‘557 prior art reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875